Coshocton App. No. 2014CA0010, 2014-Ohio-4642. This cause is pending before the court as an appeal from the Court of Appeals for Coshocton County. The records of this court indicate that appellant has not filed a merit brief, due January 20, 2015, in compliance with the Rules of Practice of the Supreme Court of Ohio and therefore has failed to prosecute this cause with the requisite diligence.
Upon consideration thereof, it is ordered by the court that this cause is dismissed.
*1464It is further ordered that a mandate be sent to and filed with the clerk of the Court of Appeals for Coshocton County.